Citation Nr: 0620892	
Decision Date: 07/18/06    Archive Date: 07/26/06

DOCKET NO.  04-13 052	)	DATE
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Muskogee, Oklahoma


THE ISSUE

Entitlement to an increased initial disability rating in 
excess of 10 percent for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from February 1968 to 
January 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 RO decision which 
granted service connection at a 10 percent disability rating 
for bilateral tinnitus.  The veteran subsequently appealed 
this decision seeking separate disability ratings for 
tinnitus in each ear.  


FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
February 1968 to January 1971.

2.	On June 21, 2006, the Board was notified by the VA 
Regional Office, Muskogee, Oklahoma, that the veteran died in 
May 2006.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2006).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2006).


ORDER

The appeal is dismissed.


		
HARVEY P. ROBERTS
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


